          Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 1 of 14


1    Richard Tabura (SBN CA 298677)
2    GREENBERG TRAURIG, LLP
     1840 Century Park East, Suite 1900
3    Los Angeles, California 90067-2121
4    Telephone: 310.586.7700
     Facsimile: 310.586.7800
5    taburar@gtlaw.com
6    Attorneys for Defendant MEDTRONIC, INC.,
7
8
9
10
                           UNITED STATES DISTRICT COURT
11
                          EASTERN DISTRICT OF CALIFORNIA
12
13
14   KAREN ROCHA-WEST,                     ) CASE NO. 2:21-at-136
                                           )
15         Plaintiff,                      ) DEFENDANT MEDTRONIC, INC.’S
                                           ) NOTICE OF REMOVAL
16   v.                                    )
                                           )
17   MEDTRONIC, INC.,                      )
                                           )
18         Defendant.                      )
                                           )
19                                         )
                                           )
20
21
22
23
24
25
26
27
28

                         DEFENDANT MEDTRONIC, INC.’S NOTICE OF REMOVAL
           Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 2 of 14


1          Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendant Medtronic, Inc.,
2    improperly named as Medtronic, Incorporated (“Medtronic”) hereby gives notice of
3    removal of this action, captioned Karen Rocha-West v. Medtronic, Incorporated, bearing
4    case number CVCS20-0001295, from the Superior Court of California for the County of
5    Sutter, to the United States District Court for the Eastern District of California. This Court
6    has jurisdiction over this action because there is complete diversity of citizenship between
7    Plaintiff and Medtronic, and the amount in controversy exceeds $75,000, exclusive of
8    interest and costs.
9                                          BACKGROUND
10         1.     On August 13, 2020, Plaintiff Karen Rocha-West (“Plaintiff”) filed a
11   Complaint in the Superior Court for the County of Sutter naming the following purported
12   defendants: Medtronic and unidentified Doe defendants 1 to 10 (“Doe Defendants”).
13         2.     Plaintiff asserts causes of action against Medtronic for (1) products liability
14   (strict liability), (2) negligence, and (3) breach of implied warranty.
15         3.     Medtronic was first served with the Complaint on January 14, 2021. (See
16   Compl., included within the attached Exhibit A, which is comprised of all pleadings and
17   orders served on Medtronic).
18         4.     Medtronic files this Notice of Removal within thirty (30) days after first being
19   served.
20         5.     As set forth more fully below, this case is properly removed to this Court
21   pursuant to 28 U.S.C. § 1441 because (i) the Court has original jurisdiction under 28 U.S.C.
22   § 1332 and (ii) Medtronic has satisfied the procedural requirements for removal.
23                                 VENUE AND JURISDICTION
24         6.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 84, 1391, 1441(a) and
25   1446(a) because the Superior Court of California for the County of Sutter, where the
26   Complaint was filed, is a state court within the Eastern District of California.
27         7.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because
28   (1) there is complete diversity of citizenship between Plaintiff and Medtronic; (2) the

                                               1
                            DEFENDANT MEDTRONIC INC.’S NOTICE OF REMOVAL
           Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 3 of 14


1    amount in controversy exceeds $75,000, exclusive of interests and costs; and (3) all other
2    requirements for removal have been satisfied.
3    I.    THE PARTIES ARE COMPLETELY DIVERSE
4          A.     The Named Parties are Completely Diverse
5          8.     While the Complaint does not plead Plaintiff’s citizenship, Plaintiff is a
6    resident of California. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.
7    2001) (“The natural person’s state citizenship is then determined by her state of domicile .
8    . . [a] person’s domicile is her permanent home, where she resides with the intention to
9    remain or to which she intends to return.”).
10         9.     Medtronic is a corporation organized and existing under the laws of the State
11   of Minnesota with its principal place of business in Minnesota. Accordingly, Medtronic is
12   a citizen of Minnesota. See U.S.C. § 1332(c)(1).
13         10.    In accordance with 28 U.S.C. § 1332(a)(1), complete diversity of citizenship
14   exists because Plaintiff and Medtronic are not citizens of the same state.
15         B.     The Citizenship of Doe Defendants Should Be Ignored
16         11.    The citizenship of the unnamed, unidentified Doe Defendants should be
17   ignored for purposes of determining whether this action is removable based on diversity of
18   citizenship. See 28 U.S.C. § 1441(b)(1) (“In determining whether a civil action is removable
19   on the basis of [diversity of citizenship], the citizenship of defendants sued under fictitious
20   names shall be disregarded.”).
21   II.   THE AMOUNT-IN-CONTROVERSY EXCEEDS $75,000
22         12.    “[A] defendant’s notice of removal need include only a plausible allegation
23   that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin
24   Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). “[W]hen a defendant seeks
25   federal-court adjudication, the defendant’s amount-in-controversy allegation should be
26   accepted when not contested by the plaintiff or questioned by the court.” Id. at 553.
27         13.    Here, the Complaint indicates that Plaintiff has allegedly suffered “wage
28   loss[,]” “hospital and medical expenses[,]” “general damage[,]” and “loss of earning

                                               2
                            DEFENDANT MEDTRONIC INC.’S NOTICE OF REMOVAL
            Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 4 of 14


1    capacity.” (Compl. ¶ 12). Plaintiff seeks unspecified compensatory damages. (Id. ¶ 14).
2           14.    Where a complaint fails to set forth a specific amount of damages, a defendant
3    “must provide evidence establishing it is ‘more likely than not’ that the amount-in-
4    controversy exceeds $75,000.” Bryan v. Apotex, Inc., No. 1:12-CV-01377-LJO, 2012 WL
5    5933042, at *3 (E.D. Cal. Nov. 27, 2012) (citing Sanchez v. Monumental Life Ins., 102 F.3d
6    398, 404 (9th Cir. 1996)).
7           15.    Courts in the Ninth Circuit have held that injury and damages allegations
8    similar to Plaintiff’s meet the $75,000 amount-in-controversy requirement. See, e.g., Garcia
9    v. Owens-Brockway Glass Container Inc., No. LACV1601889JAKRAOX, 2016 WL
10   9275451, at *3 (C.D. Cal. June 30, 2016) (complaint with single negligence cause of action
11   sufficient on its face to establish jurisdictional minimum where it sought compensatory
12   damages for severe injuries and pain and suffering); Hammarlund v. C.R. Bard, Inc., No.
13   215CV05506SVWJEM, 2015 WL 5826780, at *2 (C.D. Cal. Oct. 2, 2015) (“[C]ourts have
14   found it facially apparent from [complaints alleging severe injuries] that the amount in
15   controversy    was    satisfied.”);   Campbell    v.   Bridgestone/Firestone,   Inc.,   No.
16   CIVF051499FVSDLB, 2006 WL 707291, at *3 (E.D. Cal. Mar. 17, 2006) (amount in
17   controversy satisfied where complaint asserted strict products liability, negligence, and
18   breach of warranty claims and sought compensatory damages for resulting injuries).
19   III.   ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED
20          16.    No previous application has been made for the relief requested herein.
21          17.    Pursuant to 28 U.S.C. § 1446(b), this removal is timely because Medtronic has
22   filed this Notice of Removal within 30 days of Medtronic being personally served with the
23   summons and complaint.
24          18.    Pursuant to 28 U.S.C. § 1446(a), Medtronic attaches a copy of all process,
25   pleadings, and orders that have been served on Medtronic as Exhibit A.
26          19.    By filing this Notice of Removal, Medtronic does not waive any defense that
27   may be available to it and expressly reserves all such defenses.
28          20.    Pursuant to 28 U.S.C. § 1446(d), Medtronic will give written notice of the

                                               3
                            DEFENDANT MEDTRONIC INC.’S NOTICE OF REMOVAL
           Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 5 of 14


1    filing of this Notice of Removal to all parties of record in this matter, and will file a copy
2    of this Notice with the clerk of the state court.
3                                           CONCLUSION
4          WHEREFORE, Defendant Medtronic, Inc. hereby removes this action from the
5    Superior Court of California for the County of Sutter, to the United States District Court for
6    the Eastern District of California. Should any question arise as to the propriety of this
7    removal, Defendant Medtronic, Inc. respectfully requests an opportunity to provide briefing
8    and oral argument.
9
     DATED: February 12, 2021                 GREENBERG TRAURIG, LLP
10
                                          By: /s/ Richard Tabura
11                                          Richard Tabura
                                            Attorneys for Defendant MEDTRONIC, INC.,
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
                            DEFENDANT MEDTRONIC INC.’S NOTICE OF REMOVAL
Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 6 of 14




           EXHIBIT A
                   Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 7 of 14




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22565355
Notice of Service of Process                                                                            Date Processed: 01/14/2021

Primary Contact:           Vicki Ann Swanson
                           Medtronic
                           710 Medtronic Pkwy
                           Minneapolis, MN 55432-5603

Electronic copy provided to:                   Jackie Hiltner

Entity:                                       Medtronic, Inc.
                                              Entity ID Number 3810357
Entity Served:                                Medtronic Incorporated
Title of Action:                              Medtronic Incorporated vs. Karen Rocha-West
Matter Name/ID:                               Medtronic Incorporated vs. Karen Rocha-West (10823351)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 Sutter County Superior Court, CA
Case/Reference No:                            CVCS20-0001295
Jurisdiction Served:                          Minnesota
Date Served on CSC:                           01/14/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Michael J. Trezza
                                              530-673-5637

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                        Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 8 of 14
                                                                                                                                                                  00
                                          S19MMONS
                                                                                                                         FaRR COURT USE o,YLr
                                      (CITAC►OR► .lUDIC1AL)                                                          (SOLLO paP-A u30 OeLA COR7t7

NOTICE TO DEFENDANT: Medtronic,. Tncorporat:ed
(AV1S0 AL-DEMANDADO):
                                                                                                            Electronically Filed
                                                                                                            August 13, 2020
                                                                                                            SUPERIOR COURT OF CAt_IFORNIA
                                                                                                            COUNTY OF SUT7'ER
                                                                                                            CLERK OF THE COURT
                                                                                                            By: Ashley Inguanzo, iaeputy
YOU ARE BEIIUG SUED BY PLAINTIFF: Karen Rocha-West
(LO ESTA DEMAMDAMDO EL DEMAAlDA1NTE):



 NOTIC~et You have been sued. The court may decide against you without your being heard unless you respond within 30 days, Read the information
 below.
    You ttave 30 CALEtVDAR DAYS after this summons and Eegal papers are served on you to 9{te a wrrtten response at this court and have a copy
 senred on the ptaintiff. A retter or phone call will not protect you. Your written response must be In proper iegal form if you want the court to hear your
 case. There may be a court torm that you can use for yourresponse. You can fnd these courtforms and more information at the California Courts
 Oniine 5etf-Help Center (w;kvi.courtk)fo.ca.gov/selfhelp),-your county taw library, or the cesurthouse nearest you. i₹ you cannot pay the filing fee, ask
 the c.ourt clerk for a fee watver form. If you do notfit® your response on time, you may iose the case by default, and yourwages, tnoney, and property
 may be taken without further warning from the court.
    There are other Eegai requiremernts. You may want to cail an attomey right away. tf you do not know an attomey, you maywant to cail an attorney
 referral service. tf you cannot afford an attomey, you may be efigiOie forfree legal servicesfrorn a nonprofit Eegal services program. You can locate
 these nonproSt groups at the California Legai 5ervices Web site (wwrw.lawheipcalifomia.org), the Cal'rfomia Courts OntPne Se9f-Fteip Center
 (vnvvr.courtinfo.ca.gov/se/the►p), or by contacting your iocai court or county bar association_ NOTE: The court has a statutory iien for waived fees and
 costs on any setttement or arbitration award of $10,000 or more irt a civil case. The court's lien must be paid before the court will dismiss the case.
 IAYIS01 Lo han demandaddo. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Les la Tnformaci6n a
 continuaci8n
    Tiene 30 DIAS a£ CALENDARIO despu+gs de que le entreguen esta citacihn y papeles legales para presenfar una respuesta par escrlfo en esta
  corte y hacer que ss entregue una copia at demandante. Una carta o una ttarnede telef6nica no lo protegen. Su respuesta por escrito tiene que estar
  en fomtato legal con-ecto si desea que procesen su caso en la corte. Es poslb/e que haya un formulario que usted pueda usar para su respuesta.
  Puede eneontrarestos fonnularlos de la carte y m6s inforntacibn en el Centro de Ayuda de /as Cortes de Califomia (www.sucorte.ca.gav), en la
  tilblloteca de leyes de su condado o en la corte que de quede mas cerca. Si no puede pagarla cuota de presentacidn, prfcfa alsecretario de la corte
  que le dti.un fornrulario de exenclon de pago de cuofas. SI no presenta sa respuesfa a tiernpa, puede perder el caso por incump!lmlentv y la corfe le
  podra quiter su s(teido, ciinem y blenes srn m6s advertencta.
    Flay ofrns requisitos legales. Es recomendable que llame a un abagado inmediatamente. Si no canoce a un abogado, puede Flamar a un ser✓Pcao de
I remrsrdn a abogadcs. 5i no puede pagar a un Rbogado, es posible que cumpla con los requisitos para obtener serviclos legales gratultos de un
  programa de se(vicfos legales sin frnes da lucro. Puede encontrar estos grupos sfn rrnes de lucro en el sitlo web de Califomia Legar Services,
  {www.iawheipcaliPornia.org), en pl Centro de Ayuda de las Cortes de Califomia, (wwmv.sucorte.ca.gov) o ponl6ndose en contacto con la corte o el
  coleg"!o de abogadas locates. Av1S0: Portey, la cotte tfene derecho a reclamar las cuafas y los costos exentos par imponer un gravamen sobre
  cualquierrecuperacidn de $10,000 6 mis de valor recrblda mediahte un acuerdo o una concesldn de arbltraje en un caso de derecho civil. Trene que
  pagar el gravamen de ta corte antes de que la carte pueda desechar e1 caso.
    e name an a           reSs 6f the court is:                                                            CASE Nl1MBER:
(El nombre y direccidn de 1a corte es):                                                                    fnJm~roderc~VCS20-0001295
SutLer Courty Superis~r Court:.
1375 Civric Center Blvd
1175 Civic Center Blvd
Yuba City, C,i`Y 95991
The name, address, and tefephone number of plaintifPs attamey, or plaintiff without an attorney, is;
(El nombre, ta direc0ion y el ntimero de telftno del abogado del demandante, o del demandante que no tiene abogado, es):
Michael J. Trczza                                                                                                               (530) 673-0277
Law Office of Michael Trezza
506 Secoz,.d Street
Yuba City,               C.A 95991                                                                     '
DATE: 8/13/2020                                                               Clerk, by ~                                                               Depufy

(For proofof sern+ice of this summons, use Proof of Service of Summons (fonrt PaS-070).)
(Para prueba de entrega de esta citatiln use ®1 forrnulario Proof of Service of Sut7tmons, (POS-010)).
               ~                  NOTICE TO THE PERSON SERVED: You are served
 ts                                     1.        1 as an individuai defendant.
          C~' _~.•,.. `,~ ~~~ ,~~       2.         as the person sued under the fictitious name of (specify):

    ~ y                       f~         3. ~(      on behalf of (specify):   MEDTRC)NfC~ INCORPORATEQ
    ~'                       ~,•' ~          under. i~:~ CCP 4~16.10 (corporation)                            ~~ CCP 416.60 (minor)
                                                         CCP 416.20 (defunct corporation)                     =  CCP 416.70 (conservatee)
                                                         CCP 416.40 (association or partnership)              =  CCP 416.90 (authorized person)
                                                       _ : other (specify):
                                        4~         by personal delivery on (date)•                                                                         gayB' m1
_
 form Adopi2d *or Manaatory Use                                         SUMMONS                                                C:ode of C"r.rij PraceCura g~ Al2.20, 4ra5
   Judloial caurrit af cat;rcania                                                                      SO Ut. C?11S
   sup,r-tco leev. JuN 1, ~i                                                                                 A~ h~e
                      Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 9 of 14
                                                                                                                                              PLD-P1-001
ATTORNEY OR PARTY WfTHOUT ATTORNEY (Name, SYa1e Barnumber, and address):
                                                                                                                          FORCOURTUSEONLY
 Michael J. Trezza, SBN: 142922
 Law Offices of Michae! J. Trezza
 506 Second Street
 Yuba City, CA 95991
        7ElEPHONE NO.: (~                                       FAx No. (opuonat): (5301673-0277            Electronically Filed
                        j3 0)673..563]'
E-MAILADDRESS(Opt7onaQ: michaeltreZLalawQ                                                                   AUgust 13, 2020
                                        (7.atLnet
                                                                                                            SUPERIOR COURT OF CALIFORNIA
    ArroRNEVFOR(Name~: Plaintiff
                                                                                                            COUNTY OF SUTTER
SUPERIOR COURT OF CALIFORiVIA, COUAlTY UF Sutter
                                                                                                            CLERK OF THE COURT
 sTREETADDREss:1175 Civic Center Blvd.
                                                                                                            By: Ashley Inguanzo, Deputy
 MAILING ADDRESS:117.5 dIVIC Center BIVd.
Clrr AND zIP CODE:Yuba Citv. CA 95993
     BRANCH NAME:

  PLAINTIFF:Karen Rocha-West
 DEFENDANT:Medtronic, and
®        DOES 1 TO 10
COMPLAINT—Personal InJury, Property Damage, 4iUrongful Death                                                CASENUMBER:

Q     Ai1rtENDED (Number):
Type (check atl that apply):
Q    MOTOR VEHICLE           ®   OTHER (specify): Products Liability
    Q      Property Damage Q      Wrongful Death
    Q      Personal Injury     Q] Other Damages (specify):
Jurisdiction (check a1l that apply):
Q    ACTiOT11S A LI~t11TED CIVIL CASE                                                                             CVCS20-0001295
     Amount demanded Q            does not.exceed $10,000
                           Q      exceeds $10,000, but does not exceed $25,000
®    ACTI®Id 1S A(d Uh4LIMITED C{VIL CASE (exceeds $25,000)
Q       ACTIOit! tS RECLASSIFIED by this amended complaint
        Q    from timited to unlimited
        Q    from unlimited to limited
I. Plaintitt (name ornames): Karen Rocha-West
     alleges causes of action against defendant (name ornames):
     Medtronic, and Does 1-10
2. This pleading, including attachments and exhibits, consists of the following number of pages: 4
3. Each plaintiff named above is.a competent adult
     a. Q         except plaintiff (name):
                  (1) Q           a corporation qualified to do business in California
                  (2) Q           an unincorporated entity(describe):
                  (3). Q          a public entity (describe):
                  (4) Q           a minor    [Q      an adult
                                  (a)       for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                                  (b) Q     other(specify):
                  (5) Q           other (specify):
     b- Q         except plaintiff (name):
                  (1) [Q a corporation qual'fied to do business in Califomia
                  (2) [Q          an unincorporrated entity (describe):
                  (3)             a public entity (describe):
                  (4) Q           a minor    Q       an adult
                                  (a) Q     for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                                  (b) Q     other(specify):
                  (5) QQ other (specify):
Q        Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                                      Page 9 of 3
 Form Approved for Optional Use                         COMPLMNT— Personal             Injury,   Property                        Code of Civil Procedure, § 425.12
   Judicfal CouncT of CaLfomta                                                                                                                 v~w'-courts.ca.gov
PLD-PI-001 [Rev. January 1, 20071                                ®anja~,e~ron       g ~lEl ®eatl'1
                      Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 10 of 14
                                                                                                                             PLD-PI-Q01
SFiORT TITLE=                                                                                   cnsE NUMeER:
Rocha-Westv. Medtronic

4.Q           Plaintiff (name):
              is doEng business under the fictitious name (specffy):

         and has complied with the fictitious business name laws.
5. Each defendant named above is a naturat.person
  a. ®     except defendant (name): Medtronic                             c: =      except defendant (name):
       (1)[Q a business organization, form unknown                               (1)Q a business organ'ization, form unknown
        (2)Qx corporationa                                                       (2)Q a corporation
        (3)Q     an unincorporated.entity (describe):                            (3)Q an unincorporated entity (describe);
              (4)QQ a public entity (descrfbe):                                  (4)Q    a public entity (describe):

              (5)Q        other(specify):                                        (5) ©   other(specify):




     b.   Q     except defendant (name):                                  d.   Q    except defendant (name):
              (1)Q        a business organization, form unknown                  (1)Q    a business organization, form unknown
              (2)[Q       a corporation                                          (2)Q    a corporation
              (3)Q        an unincorporated entity (describe):                   (3)Q    an unincorporated entity (describe):

              (4)Q        a public entity (describe):                            (4)Q    a public entity (describe):


              (5)Q        other (specify):                                       (5)Q    other (specffy):

      Q  Information about additional defendants who are not natural persons is contained in Attachment 5.
6. The true names of defendants sued as Does are unknown to plairitiff.
   a. ®      Doe defendants (specify Doe numbers): 1-5                                 were the agents or employees of other
             named defendants and acted within the            scope
                                                          of that agency or eirnployment.
   b. ®      Doe defendants (specify Doe numbers): 6-10:                               are persons whose capacities are unknown to
             plaintiff.
7.    Q Defendants who are joined under Gode of Civil Procedure section 382 are (names):




8. This court is the proper court because
      a.Q   at least one defendant now resides in its jurisdictEonal area.
   b.       the.principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
   c. ®     injury to person or damage to personal property occurred in its jurisdictional area.
      d. QJ other(specify):



9_    Q Plaintiff, is required to complywith a claims statute, and
      a. [Q has complied with applicable claims statutes, or
      b.Q is excusetl from complying because (specify):



PLo-PI-001 tRev. January 1, 2oo-ri                      COMPLAIidT—Personal lnjury, Property                                          Aage 2 of 3
                                                             Damage,lAlrongful Death
                     Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 11 of 14
                                                                                                                             PLD-PO-001
SH012T TITLE:                                                                              cnsE NuMsER_
Rocha-West v. Medtronic
10. The following causes of action are attached and the statements above apply to each (each comptaint must have one or more
      causes of adion attached)_
a.Q         Motor Vehicle
b.Q         General Negligence
c.Q         Intentional Tort
d. ®        Products Liability
e.Q         Premises Liability
f.          other (specify):




11. Plainfiff has suffered
a. ®       wage loss
b.Q         toss of use of property
c. ®        hospital and medical expenses
d. ®       general damage
e.Q         property damage
f. ®        loss of eaming capacity
g.Q         other damage (specify);



12.   Q The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
      a.Q listed in Attachment 12.
      b.Q] as follows:



13. The relief sought in this complaint iswithin the jurisdiction of this court.




14. Pla'intiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
    a. (1) ®       compensatory damages
          (2)  Q    puni6ve damages
           The amount of damages is (in cases for personal inJury or wrongful rieath, you must check (1)):
          (1)®     according to proof
        (2)
          Q         in the amount of: $
15,   QQ   The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):



Date: August 12, 2020
 Michael J. Treaa
                             (rYPE OR PRINT NAME)                                                 (SIGNATURE OF PLAINTIFF OR ATCORNEY)

PLD-PI-401 tRev. January 1,2007J                    CQMPLAtNT'—Qersonal (njuiy, ProFlerl'.y                                         Page 3 of 3

                                                         Daanage,lNrongfut Dea#Fe
                    Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 12 of 14
                                                                                                                                          PL®-P@-fl01(5)
                                                                                                          CASE rvuMeER:
SHORT TITLE:
Rocha-WeSt v. Medtronic

         FirSt                                       CAl1SE OF iA►CTI®N--Pr®ducts Liability                                     Page
                          (number)
         ATTACHMENT TO 0             Complaint Q         Cross - Complaint
         (Use a separate cause of action form for each cause of action.)
          Plaintiff (name):        Karen Rocha-West
          Prod. L-1. On or about (date):             August 29, 2018                        plaintiff was injured by the following product:
          Pacemaker


          Prod. L-2. Each of the defendants knew the product would be purchased and used without inspection for defects.
                      The product was de₹ective when it left the control o₹ each defendant. The product at the time of injury
                      was being
                      Q✓ used in the manner intended by the defendants.
                      [Q used in the manner that was reasonably foreseeable by defendants as involving a substantial danger not
                             readily apparent. Adequate wamings of the danger were not given.
          Prod. L-3. Plaintfff was a
                      Q        purchaser of the producL                                     ®     user of the product.
                      Q        bystanderto the use of the product.                                other (specify):

          PLAINTIFF'S INJURY WAS THE LEGAL (PROXIMATE) RESULT OF THE FOLLOWING:
          Prod. L- 4. =   Count One—Strict liability of the foilowing defendants who
                          a. r-w-1-1 manufactured or assembled the product (names):
                                                  Medtronic, Inc., and
                                                      0     Does 1               to 10
                                        b.0       designed and manufactured component parts supplied to the manufacturer (names):
                                                  Medtronic, Inc., an.d
                                                       0     Does 1                   to    10
                                        c: =      sold the product to the public (names):
                                                  Medtronic, Inc., and

                                                       0     Does   1             to 10
           Prod. L-5.       Q✓           Count Two—Pfegligence of the following defendants who owed a duty to plaintiff (names):
                                         Medtronic, and
                                                    0    Does 1                   to 10
           Prod. L-6.                    Count Three—Breach of warranty by the following defendants (names):
                                         Medtronic, Inc., and
                                                      =     Does 1                       to 10
                                        a. 0     who breached an implied warranty
                                        b. Q     who breached an express warranty which was
                                                 0 written = orai
           Prod. L-7.        Q          The defendants who are liable to plaintiffs for other reasons and the reasons for the liability are
                                        Q listed iri Attachment-Prod. L-7 =           as follows:


                                                                                                                                                        Pago 1 of 1
                                                                                                                                   Code of Crvil Procedure, § 425.12
  Fonn Approved for Optional Use                       CAUSE CF ACTION—Products Liability                                                     iwiw.courtlnfo.ca.gov
   Judicial CouncO of Califomia
PLO-Pi-001(5) (ftev. January 1, 20071
                           Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 13 of 14

                                                                                                                      FOR COURT USE ONLY
    S.UPERIOR COURT OF CALIFORN]A, COUNTY OF SUTTER
     sTREETADDRESs:          1175 Civic Center Qoulevard
    nwauNGADDREss:           1175 Civic Center Boulevard
    ciTv AND ziP coDE:       Yuba City, CA 95993                                                            ~: ;~` ~      °~ ► ~ _ ~"            ~~ r~
          BRANCH NAtv7E:

    PLAINTIFF:                                                                                                       AUG 1 4 2-WO
    KAREN- ROCHA-!!!lEST
                                                                                                            SUPf;RIt:1R i`_i)JR i iib f'Al.li OIiNlLi
    vs.                                                                                                            C.(7i:`,+lTY C)F $1.!1 I'F.•.fi
                                                                                                       C1.EKKOFTEii: •'.:C:;i;f3 'fi
    DEFENDANT:                       ,:.                                                               Ky       kSHL~VlNGlil3A.t0                   G~op4►t!+
    MEDTRORIIC, INCORPORATED
                                                                                                     CASENUMBER
I                                   NOTICE OF STATUS CONFERENCE                                                    CVCS20-0001295

    TO:           Michael J Trezza
                  P O Drawer S
                  Yuba City Ca 95992

    This matter is assigned to the Honorable Perry Par4cer for aH pre-trial purposes & trial. It will be tried by a
    different judge only if exceptional circumstances arise. The Court, following Judicial Council policy, will try to
    concl.u.de this litigation wi#hin one year of the first pleading,

    A Status Conference is set for: 02/"16l2021 at 9:00 a.m. irr Courtroorr>t 1, of the above-entitled court, unless a
    judgrrient has been earlier entered or an at-issue memorandum has already been filed. At least seven (7)
    working days prior to that date, each party or counsel of record shall file with the clerk, a brief statement, not to
    exceed two (2) pages, reflecting the ex.tent to which the case is not at-issue, what discovery and/or pretrial
    matters remain to be completed and a trial date estimate. Failure to comply with the Notice may result in the
    imposition of sanctions.

    Plaintiff, personally or through counsel, shala cause a copy of this Notice to be served on all parties or
    intervenors, either with the summons, or, following a party's appearance, by mail. Any cross-comp(ainant shall
    likewise serve this Notice on any parties brought before the court forthe first time by the cross complaint. Proof
    of service shall be fi(ed forthwith.

    Date: August 14, 2020                                                    Stepharyie M Hansel
                                                                             Court Executive Officer

                                                                             By_ Ashley Inguanzo
                                                                             Deputy Court Clerk

                                       CEitTii=iC.A"rE uF SERiiiCE esr nfiAii_ OR PERSIr'iNAi. SERVICc
                                                                                                                  Boulevard, Yuba City,
    I hereby certify that I am employed by Sutter County Superior Court. My business address is 1175 Civic Center
    CA 95993. 1 am over 18 years of age and not a party to this cause.
                                                                                                                                          envelope
     I further certify that on this date, a true copy of this document was mailed first class, postage fully prepaid, in a sealed
    addressed as indicated above.

     Date: August 14, 2020                                          Stephanie M Hansel
                                                                    Court Executive Officer

                                                                    By: Ashley Inguanzo                                                                             -
                                                                    Deputy Court Clerk




                                                                                                                                                        Page1 or1
     Loa2lFormApprovedforOpGcrta;Use
     Sutter Couqty Superior Cc¢rt
                                                           1ilOTICE OF STATUS CONFERENCE
     EHective. May 16, 2015
     Revised.
          Case 2:21-cv-00283-WBS-DB Document 1 Filed 02/12/21 Page 14 of 14


1                                     PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
3          I declare that I am over the age of eighteen (18) and not a party to this action. My
4    business address is: 1840 Century Park East, Suite 1900, Los Angeles, CA 90067.
5          On February 12, 2021, I served the following document(s): DEFENDANT
6    MEDTRONIC, INC.’S NOTICE OF REMOVAL on the interested parties in this action
7    by placing a true and correct copy of such document, enclosed in a sealed envelope,
8    addressed as follows:
9          Michael J. Trezza
           Law Offices of Michael Trezza
10         506 Second Street
           Yuba City, CA 95991
11         michaeltrezzalaw@att.net
12   ☐     I am readily familiar with the business’ practice for collection and processing of
13         correspondence for mailing with the United States Postal Service. I know that the
           correspondence was deposited with the United States Postal Service on the same
14         day this declaration was executed in the ordinary course of business. I know that
           the envelope was sealed and, with postage thereon fully prepaid, placed for
15         collection and mailing on this date in the United States mail at, Minneapolis,
           Minnesota.
16   ☒     By Overnight Service: I caused the above-referenced document(s) to be deposited
17         in a box or other facility regularly maintained by the overnight courier, or I
           delivered the above-referenced document(s) to an overnight courier service, for
18         delivery to the above addressee(s).

19   ☐     By E-Service: I electronically served the above document(s) via LexisNexis File &
           Serve on the recipients designated on the Transaction Receipt located on the
20         LexisNexis File & Serve website.

21   Executed: February 9, 2021.

22   ☒     (Federal) I declare that I am employed in the office of a member of the bar of this
23         court at whose direction the service was made.

24
25
                                           Rosa Irajpanah
26
27
28

                                                1
                                          PROOF OF SERVICE
